DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
Response to Amendment
 	The amendment filed on 2/16/2022 has been entered, claim 6 is cancel and claim 11 is new, thus claims 1-5 and 7-11 are currently pending in this application.  	                                          Claim Objections
Claim 11 is objected to because of the following informalities: line 1 recites “the display panel according to claim 1, the first base” but is missing the word “wherein” and should be correct to read as follows “the display panel according to claim 1, wherein the first base”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. US PGPub. 2017/0141169 of record in view of Lee et al. US PGPub. 2015/0349294 of record.	Regarding claim 1, Sim teaches a display panel (4, fig. 9) [0140], comprising: 	a flexible substrate (10, fig. 9) [0049]; 	an active layer (110b, fig. 9) [0145] disposed on the flexible substrate (10), the active layer (110b) comprising a first contact region (left portion, hereinafter called 110b-150b, fig. 9), a second contact region (right portion, hereinafter called 110b-170b, fig. 9), and a functional layer (middle portion of 110b, fig. 9; hereinafter called 110b’) connected to the first contact region (110b-150b) and the second contact region (110b-170b); 	a protective layer (bottom layer of the multilayer structure of 13, fig. 9; hereinafter called 13b; see also examiner’s fig. 1) [0052] disposed on one (top) side of the active layer (110b) away from the flexible substrate (10), wherein the protective layer (13b) is made of silicon oxide (at least a layer of the multi-layer structure of 13 includes silicon oxide therefore the protection layer 13b can obviously be made of silicon oxide, [0052] because it would be obvious to one of ordinary skill in the art to try the silicon oxide as the bottom layer or as the top layer, since there are only a final way to stack the layers and a finite list of material to combine for the stacking the multi-layers of the gate insulating layer within his or her technical grasp with a reasonable expectation of success. It has been held that, if this leads to anticipated success, it is likely that the product or process [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 U.S.C. § 103 See MPEP 2143 section (E "Obvious To Try”)); 	a first insulating layer (top layer of the multilayer structure of 13, fig. 9; hereinafter 
    PNG
    media_image1.png
    835
    1146
    media_image1.png
    Greyscale
                                                       Examiner’s Fig. 1 	But Sim does not teach wherein the flexible substrate (10) comprises: a base substrate; a first base layer disposed on the base substrate; a barrier layer disposed on one side of the first base layer away from the base substrate; a second base layer disposed on one side of the barrier layer away from the first base layer; a buffer layer disposed on one side of the second base layer away from the barrier layer; and an intermediate layer disposed on one side of the buffer layer away from the second base layer..
 	Regarding claim 2, Sim in view of Lee teaches the display panel according to claim 1, wherein the source/drain metal layer (150b/170b) comprises a source electrode (150b, fig. 9) [0145] and a drain electrode (170b, fig. 9) [0145]; the source electrode 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. US PGPub. 2017/0141169 of record and Lee et al. US PGPub. 2015/0349294 of record as applied to claim 1 above, and further in view of Lai et al. US PGPub. 2005/0117078 of record. 	Regarding claim 3, Sim and Lee does not teach the display panel according to claim 1, wherein the first capacitor electrode (130b) and the second capacitor electrode (130c) each comprise: a first metal layer; a second metal layer disposed on the first metal layer; and a third metal layer disposed on the second metal layer away from the first metal layer, wherein the first metal layer and the third metal layer are made of titanium (Ti), and the second metal layer is made of aluminum (Al). 	However, Lai teaches a capacitor (fig. 2) comprising a first capacitor electrode (18, fig. 2) [00023] and a second capacitor electrode (14, fig. 2) [0023], wherein the first capacitor electrode (18) and the second capacitor electrode (14) each comprise: a first metal layer (bottom Ti of Ti/Al/Ti stack, [0023]); a second metal layer (Al of Ti/Al/Ti stack, [0023]) disposed on the first metal layer (Ti); and a third metal layer (top Ti of Ti/Al/Ti stack, [0023]) disposed on the second metal layer (Al) away from the first metal layer (Ti), wherein the first metal layer (bottom Ti) and the third metal layer (top Ti) are made of titanium (Ti), and the second metal layer is made of aluminum (Al) (Lai et al., fig, 2, [0023]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the material/structure of the first and second capacitor electrodes of Sim with the multi-layer structure and material of the first and second capacitor electrodes as taught by Lai because the Ti/Al/Ti electrode structure is well known in the art and such substitution is art recognized equivalence for the same purpose (as capacitor electrodes) to obtain .
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. US PGPub. 2017/0141169 of record and Lee et al. US PGPub. 2015/0349294 of record as applied to claim 1 above, and further in view of Park et al. US PGPub. 2020/0203534 of record.
 	Regarding claim 5, Sim in view of Lee teaches the display panel according to claim 1, wherein material of the active layer (110b) comprises poly-silicon [0051] but fails to teach wherein a thickness of the active layer (110b) ranges from 400 Å to 410 Å. 	However, Park teaches a thin film transistor for display panel (fig. 1) comprising an active layer (131, fig. 1) [0059], wherein a thickness of the active layer (131) ranges from 400 Å to 410 Å (3nm/ 30Å or more,[0059]) (Park et al., fig. 1, [0059]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sim with the teaching of Park by using the thickness of the active layer as taught by Park in the range as claimed in order to make it easier to provide a uniform film (Park et al., [0059]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     


Allowable Subject Matter
Claims 9-10 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a manufacturing method of a display panel comprising “pre-cleaning the first via hole in the first contact region and pre-cleaning the second via hole in the second contact region, wherein the pre-cleaning step is performed using an ultra-violet lithography unit (EUV UNIT)” in combination with “forming a protective layer on the active layer” and “depositing a second capacitor electrode on the second insulating layer” as recited in claim 9 	Claim 10 is also allowed for further limiting and depending upon allowed claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior arts of record taken alone or in combination neither anticipates nor renders obvious 
a display panel wherein “a thickness of the protective layer ranges from 40 Å to 50 Å” in combination with the rest of the limitations of claim 1; and 	a display panel wherein “the first base layer and the second base layer are made of polyimide” as recited in claim 11 and in combination with the rest of the limitations of claim 1.
	
Response to Arguments
  	Applicant’s argue that “the gate insulating layer 13 of Sim does not correspond to the protective layer 103 of the present application. The gate insulating layer 13 of Sim contacts the gate electrode 130 b (see FIG. 9 of Sim, provided below). In contrast, the protective layer 103 of the present application is spaced apart from the first capacitor electrode 105.” 	The examiner respectfully submits that the bottom layer (13b; see examiner’s fig. 1) of the multi-layer gate insulating layer (13) is being interpreted as the protective layer (13b) and the top layer (13t; see examiner’s fig. 1) of the multi-layer gate insulating layer (13) is being interpreted as the first insulating layer (13t). Therefore, the protective layer (13b) of Sim is being spaced apart from the first capacitor electrode (130b) by the first insulating layer/13t/top layer of the multi-layer gate insulation layer (13). 	Applicants also argue that “the protective layer 103 of the present application is made of silicon oxide, as disclosed in amended independent claim 1. Such a material facilitates a pre-cleaning step performed using the ultra-violet lithography unit (EUV UNIT) for removing organic matter and particles, wherein the EUV unit generates free oxygen radicals by irradiation of ultraviolet light, so that organic matter breaks into small molecules, and O and small molecules react to decompose into CO2 and H2O (see paragraph [0059] of the present application). By using the EUV unit instead of hydrofluoric acid (HF) to rinse, the present invention effectively prevents the first capacitor electrode 105 and the second capacitor electrode 107 from being etched by
hydrofluoric acid (HF), thereby obtaining stable thin-film-transistor (TFT) electrical parameters.(see paragraph [0061] of the present application)” 	The examiner respectfully submits that the multi-layer gate insulating layer (13) is a multi-layer structure including silicon oxide [0052], therefore at least any one of the layers of the multi-layer structure of 13 includes silicon oxide therefore the protection layer 13b can obviously be made of silicon oxide, [0052] because it would be obvious to one of ordinary skill in the art to try the silicon oxide as the bottom layer or as the top layer, since there are only a final way to stack the layers and a finite list of material to combine for the stacking the multi-layers of the gate insulating layer within his or her technical grasp with a reasonable expectation of success. It has been held that, if this leads to anticipated success, it is likely that the product or process [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 U.S.C. § 103 See MPEP 2143 section (E "Obvious To Try”). 	Applicants further argue that “In contrast, the gate insulating layer 13 of Sim can be a single-layered structure or a multi-layered structure including an inorganic material. For example, the gate insulating layer may include silicon oxide (SiO2), silicon nitride (SiNx), silicon oxynitride (SiON), aluminum oxide (Al2O3), titanium oxide (TiO2), tantalum oxide (Ta2O5), hafnium oxide (HfO2), zinc oxide (ZrO2), or a combination thereof. In other words, the gate insulating layer 13 of Sim can be inorganic,
which hinders a pre-cleaning step performed using the EUV unit.” 	The examiner respectfully submits that the argument that the gate insulating layer being inorganic hinders a pre-cleaning step performed using the EUV unit is contradictory because the silicon oxide that the protective layer (13b) is made of is also the same silicon oxide (which is an inorganic material) that the applicants previously disclosed as facilitating pre-cleaning. See the above underlined.  	Applicants finally argue that “the protective layer 103 of the present application has a different arrangement and is made of a different material. Sim fails to teach or suggest the protective layer 103 as disclose in amended independent claim 1. Sim also hinders the pre-cleaning step using the EUV unit and its functions and advantages described above.” 	The examiner respectfully submits that the protective layer 13b of Sim can obviously be made of the same silicon oxide material as that of the invention and will therefore not hinder the pre-cleaning using the EUV unit.  	In order to overcome the current grounds of rejection, applicants can amend the claims to disclose that the protective layer only covers and is in direct contact with the active layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892